DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed April 29, 2021, has been received and entered.
	Claims 1-8 are pending and examined on the merits.
Drawings
The drawings were received on April 29, 2021.  These drawings are unacceptable.  In particular, FIG. 3 and FIG. 4 contain new matter since they include phrases in Spanish which were not present in the prior version of the drawings.  These Spanish phrases should be deleted.  Additionally, FIG. 3 omits one column of data corresponding to “With heavy metals” in the figure.  FIG. 3 and FIG. 4 also have missing color coding regarding the columns of data.
Therefore, the drawings filed April 29, 2021, cannot be entered.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1, 3, 5, and 7 are objected to because the recitation “isolated of acid cultures” (emphasis added) is grammatically incorrect.  This objection can be overcome by replacing “of” with the word “from.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, and 7 are rendered indefinite by the recitation “NaCl medium.”  The definition of the term “NaCl medium” is unclear.  It is unclear whether it refers to a medium comprising NaCl.  Since claims 1, 3, 5, and 7 are indefinite, their corresponding dependent claims, claims 2, 4, 6, and 8, are rendered indefinite.  Therefore, claims 1-8 must be rejected under 35 U.S.C. 112(b).
The Examiner will interpret an “NaCl medium” as a medium comprising NaCl.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation in claims 1, 3, 5, and 7 that the claimed strain “was isolated of acid cultures from mineral ores in a NaCl medium in the presence of mercury” comprises new matter.  Page 2, second paragraph of the specification provides partial support for this limitation.  In particular it discloses that the four strains of the invention (AB5, F, K1A, and C2) were isolated from acid cultures, all isolates grew in medium with 1.5% NaCl, and all strains grew in the presence of specific concentrations of mercury, citing Table 1.  Table 1 shows the effect of different concentrations of NaCl and mercury on the growth of the four strains of the invention, as well as disclosing the effect of different pH (including pH 2.8 and 4 reading on an acid culture) on growth of the four strains of the invention.  However, there is no disclosure of a combination of an acid culture with an NaCl medium (interpreted as medium comprising NaCl) and mercury.  Moreover, page 2, second paragraph of the specification does not disclose that the 
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES).
Claims 1, 3, and 5:  The claims recite strains of Streptomyces variabilis.  Claims 1, 3, and 5 require a Streptomyces variabilis strain as set forth in SEQ ID No. 1, 2, and 3, respectively.  These sequences are described on pages 2-4 of the specification:  SEQ ID No. 1 is the sequence for the strain deposited under RGM 2371, SEQ ID No. 2 is the sequence for the strain deposited under RGM 2373, and SEQ ID No. 3 is the sequence for the strain deposited under RGM 2374.  It is noted that these strains are also referred to as AB5, F, and K1A, respectively (page 2, first paragraph).  The instant specification indicates that the strains RGM 2371, RGM 2373, and RGM 2374, were isolated from minerals and concentrates from mines in the Peruvian Andes (page 1, last paragraph; page 2, first paragraph listing the accession numbers of the strains of the Step 2A, Prong One: YES). 
This judicial exception is not integrated into a practical application.  Claims 1, 3, and 5 recite the strain itself, and the process by which the strain is isolated (“isolated of acid cultures…”) does not integrate the strain into a practical application.  As such, there is no integration of the products of nature into a practical application (Step 2A, Prong Two: NO), and thus the claims are directed to a judicial exception (Step 2A: YES).
Claims 1, 3, and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As pointed out above, the claims recite the process by which the strains were isolated (“isolated of acid cultures…”), which is an ‘additional element’ to the judicial exception.  Thus the claims are product-by-process claims.  An isolated strain is the same regardless of the method by which is it isolated.  Therefore, there are no additional elements that amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 1, 3, and 5 are not eligible subject matter under 35 U.S.C. 101.
Claims 2, 4, and 6:  Claims 2, 4, and 6 recite the further limitation that the isolated strains are further grown in the presence of heavy metals.  This limitation is directed to the intended use of the isolated strains.  This intended use is an ‘additional element’ to the claimed strains.  The 
Claim 7:  The claim recites an isolated strain of Streptomyces sp. as set forth in SEQ ID No. 4.  Page 5, last paragraph discloses that SEQ ID No. 4 is the sequence of the strain deposited under RGM 2372.  It is noted that this strain is also referred to the C2 strain (page 2, first paragraph).  The instant specification indicates that the four strains of the invention, including the strain RGM 2372, were isolated from minerals and concentrates from mines in the Peruvian Andes (page 1, last paragraph; page 2, first paragraph listing the accession numbers of the four strains of the invention).  Since the strain RGM 2372 was obtained from a natural source, then the strain is naturally occurring.  Additionally, claim 7 recites the process by which the strain was isolated (“isolated of acid cultures from mineral ores in a NaCl medium in the presence of mercury”), which is an ‘additional element’ to the judicial exception.  This does not appear to confer any characteristics on the strain that makes it markedly different from its naturally occurring form; the process of isolating strains would not appear to structurally or functionally alter the strains. Therefore, claim 7 recites a ‘product of nature’ exception (Step 2A, Prong One: YES). 
This judicial exception is not integrated into a practical application.  Claim 7 only recites the strain itself.  As such, there is no integration of the products of nature into a practical application (Step 2A, Prong Two: NO), and thus the claim is directed to a judicial exception (Step 2A: YES).
Step 2B: NO).  As such, claim 7 is not eligible subject matter under 35 U.S.C. 101.
Claim 8:  Claim 8 recites the further limitation that the isolated strain is further grown in the presence of heavy metals.  This limitation is directed to the intended use of the isolated strain.  This intended use is an ‘additional element’ to the claimed strain.  The intended use does not integrate the strain into a practical application, and the naturally occurring strain reads on claim 8 since the intended use does not distinguish the strain from its naturally occurring form.   As such, claim 8 is rejected under 35 U.S.C. 101 on the same basis as parent claim 7.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco (Advanced Materials Research. 2015. 1130: 598-601. Published online November 30, 2015. Previously cited).
Pacheco discloses three isolates of Streptomyces variabilis (AB5, F, and K1A) and one isolate of Streptomyces sp. (C2) (abstract), thereby anticipating instant claims 1-8. 
In particular:
According to a sequence search, the sequence of S. variabilis strain AB5 of Pacheco has 100% match with SEQ ID NO: 1 of instant claim 1:
RESULT 1KY608897LOCUS       KY608897                 932 bp    DNA     linear   BCT 20-FEB-2017DEFINITION  Streptomyces variabilis strain AB5 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY608897VERSION     KY608897.1KEYWORDS    .SOURCE      Streptomyces variabilis  ORGANISM  Streptomyces variabilis            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;            Streptomyces.REFERENCE   1  (bases 1 to 932)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.  TITLE     The effect of Streptomyces sp. isolated from acidic cultures of            minerals on plant development in environments polluted with mercury  JOURNAL   Adv Mat Res 1130, 598-601 (2015)REFERENCE   2  (bases 1 to 932)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.  TITLE     Direct Submission  JOURNAL   Submitted (13-FEB-2017) Laboratorio de bioinformatica y biologia            molecular, Universidad Peruana Cayetano Heredia, Honorio Delgado            430, Lima, Lima Lima 31, PeruCOMMENT     Sequences were screened for chimeras by the submitter using 

According to a sequence search, the sequence of S. variabilis strain F of Pacheco has 100% match with SEQ ID NO: 2 of instant claim 3:
RESULT 1KY608878LOCUS       KY608878                1330 bp    DNA     linear   BCT 20-FEB-2017DEFINITION  Streptomyces variabilis strain F 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY608878VERSION     KY608878.1KEYWORDS    .SOURCE      Streptomyces variabilis  ORGANISM  Streptomyces variabilis            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;            Streptomyces.REFERENCE   1  (bases 1 to 1330)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.  TITLE     The effect of Streptomyces sp. isolated from acidic cultures of            minerals on plant development in environments polluted with mercury  JOURNAL   Adv Mat Res 1130, 598-601 (2015)REFERENCE   2  (bases 1 to 1330)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.  TITLE     Direct Submission

According to a sequence search, the sequence of S. variabilis strain K1A of Pacheco has 100% match with SEQ ID NO: 3 of instant claim 5:
RESULT 1KY569642LOCUS       KY569642                1120 bp    DNA     linear   BCT 12-FEB-2017DEFINITION  Streptomyces variabilis strain K1A 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY569642VERSION     KY569642.1KEYWORDS    .SOURCE      Streptomyces variabilis  ORGANISM  Streptomyces variabilis            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;            Streptomyces.REFERENCE   1  (bases 1 to 1120)  AUTHORS   Pacheco,S.L., Sheen,P. and Hurtado,J.  TITLE     The effect of Streptomyces sp. isolated from acidic cultures of

According to a sequence search, the sequence of Streptomyces sp. C2 strain  of Pacheco has 100% match with SEQ ID NO: 4 of instant claim 5:
RESULT 1KY608968LOCUS       KY608968                 980 bp    DNA     linear   BCT 20-FEB-2017DEFINITION  Streptomyces sp. strain C2 16S ribosomal RNA gene, partial            sequence.ACCESSION   KY608968VERSION     KY608968.1KEYWORDS    .SOURCE      Streptomyces sp.  ORGANISM  Streptomyces sp.            Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
Instant claims 1, 3, 5, and 7 are product-by-process claims.  As pointed out in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Though Pacheco does not disclose the process 
Regarding instant claims 2, 4, 6, and 8, these claims are directed to the intended use of the claimed strains.  The intended use does not patentably distinguish a product.  Therefore, Pacheco anticipates claims 2, 4, 6, and 8.
A holding of anticipation is clearly required.

Response to Arguments
Applicant’s arguments, filed April 29, 2021, with respect to the claim objections, the rejections under 35 U.S.C. 112(b), the rejection under 35 U.S.C. 112(a) (enablement), the rejection under 35 U.S.C. 112(a) (written description), the rejection under 35 U.S.C. 102(a)(1) of claims 3, 4, 7, and 8 as being anticipated by Matsubara, the rejection under 35 U.S.C. 103 of claims 1, 2, 5, and 6 as being unpatentable over Matsubara in light of Virolle, the rejection under 35 U.S.C. 103 of claims 1-6 as being unpatentable over Selvam, the rejection under 35 U.S.C. 103 of claims 7 and 8 as being unpatentable over Ravel, and the rejection under 35 U.S.C. 103 of claims 7 and 8 as being unpatentable over Lakshmipathy, have been fully considered and are persuasive.  The amendments to the claims have overcome the objections and rejections.  Therefore, these objections and rejections have been withdrawn.
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 101, and the rejection under 35 U.S.C. 102(a)(1) of claims 1-8 as being anticipated by Pacheco. Regarding the rejection under 35 U.S.C. 101, Applicant asserts that the claims have 
Regarding the rejection under 35 U.S.C. 102(a)(1) over Pacheco, Applicant has not perfected the foreign priority claim since Applicant has not filed an English translation of the international application.  It is noted that an Certificate of Translation was filed on August 31, 2019, but it is not clear that it is a translation of PCT/PE2017/000030 specifically.  Therefore, Pacheco must be maintained as prior art under 35 U.S.C. 102(a)(1).

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651